Citation Nr: 1610714	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for Crohn's disease, currently assigned a 30 percent evaluation.

2.  Entitlement to a higher initial evaluation for major depressive disorder, currently assigned a 50 percent evaluation.  

3.  Entitlement to a higher initial evaluation for lumbar spine osteoporosis, currently assigned a 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for left wrist osteoporosis.

5.  Entitlement to a compensable initial evaluation for right wrist osteoporosis.

6.  Whether new and material evidence was received to reopen a claim for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.  

7.  Entitlement to service connection for large intestine resection, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

8.  Entitlement to service connection for chronic kidney disease, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

9.  Whether new and material evidence was received to reopen a claim for service connection for abnormal weight gain, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

10.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, LTD


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in December 2013, it was remanded for further development.  It is now before the Board for further appellate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  As noted in the December 2013 remand, the Board acknowledged that the RO denied the Veteran's TDIU claim in October 2009; however, the Veteran and his attorney claimed during the June 2013 hearing that he could not work due to the symptoms of his Crohn's disease.  For this reason, the Board found in December 2013 that the issue of TDIU has been raised again and is before the Board at this time.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded this case stipulating that certain items be completed.  Unfortunately, the Vocational Rehabilitation folder has not yet been associated with the claims file.  The Board attempted to obtain this folder by contacting the RO several times over several months, but the Board received no response.  Therefore, the Board must remand the case so that the Vocational Rehabilitation folder can be associated with the claims file.

The Veteran's Vocational Rehabilitation folder is relevant to the Veteran's claim for TDIU as well as to the issue of a higher evaluation for Crohn's disease.  Diagnostic Code 7323 notes "general debility" under a 100 percent evaluation.  A summary of the Vocational Rehabilitation folder notes that the Veteran had trouble with Vocational Rehabilitation training.  The Veteran reported concentration, depression and other impairments that caused him to have difficulty with the training.  The Board finds that pertinent evidence regarding "general debility" could be included the Vocational Rehabilitation folder.  Therefore, the issue of entitlement to TDIU as well as the issue of a higher evaluation for Crohn's disease cannot be adjudicated at this time.

In December 2013 remand, the Board also noted that the Veteran had filed a notice of disagreement with several issues.  Specifically, in April 2012, the Veteran filed a notice of disagreement with the following issues from an April 2012 rating decision:  increased evaluation for major depressive disorder, increased evaluation for lumbar spine osteoporosis, compensable evaluation for left wrist osteoporosis, compensable evaluation for right wrist osteoporosis, whether new and material evidence was received for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, service connection for resection of large intestines, service connection for chronic kidney disease, whether new and material evidence was received for service connection for abnormal weight gain.  A statement of the case has not yet been issued in response to the notice of disagreement with these issues.  These issues must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Vocational Rehabilitation folder and upload all the Vocational Rehabilitation documents together to VBMS and label them as one document.  

2.  Then, readjudicate issue of an increased evaluation for Crohn's disease, currently assigned a 30 percent evaluation, and a claim for TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

3.  Then, issue a Statement of the Case for the following issues:  increased evaluation for major depressive disorder, increased evaluation for lumbar spine osteoporosis, compensable evaluation for left wrist osteoporosis, compensable evaluation for right wrist osteoporosis, whether new and material evidence was received for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, service connection for resection of large intestines, service connection for chronic kidney disease, whether new and material evidence was received for service connection for abnormal weight gain.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




